Title: 13th.
From: Adams, John Quincy
To: 


       This morning the President intended to take a sail down to Sandy-Hook, for the recovery of his Health, but found himself so unwell, that he could not go; the Virginia Delegates went, and Mr. Harrison went down also with his uncle, who came from England in the last British Packet, but finding his Estate here confiscated, sails for England this day. I went early in the morning to Mr. de Chaumont’s lodgings; but he was not return’d from Long Island. Breakfasted with Mr. King, and return’d to the New York Hotel, where Mr. Chaumont return’d at about 10 o’clock. I then agreed to send and offer 45£ for Mr. van Berkel’s horse, and if he would not take that, Mr. C agreed to go in the Packet to Providence with me. The minister accepted, and I immediately prepared every thing for our departure. I sent my large trunk on board the packet, and took a small one, with Cloaths and linen sufficient for the Journey. I was much surprised to meet Mr. Huron at the N. York Hôtel. He has just return’d from Philadelphia, and is going again to France in the Packet. I dined with them there, having previously taken my leave of the President, and thank’d him for all his civility and kindness to me, during my stay at New York; at about 4 o’clock we set out, Mr. Chaumont’s two horses being tackled in his Chaise, one before the other, and his servant rode my horse: but whether through the stupidity of the rider, who is not used to riding, or any fault in the horse, I don’t know, we had not rode two miles before the horse fell and threw the man; I was then fully sensible how imprudent I had been, in buying the horse, and determined to return to N. York, and desire Mr. van Berkel to take back his horse; which I suppose he will do, since the horse proves to be a bad one, though he sold him as a good one, and said himself he was no horse jockey. I sent as soon as I got back, but there was only his son at home, who said his father would not wish any person should lose by a bargain with him but added he himself was much surprised to hear that the horse had fallen, as they had never seen any fault in him though his father had own’d him two years. To’morrow I shall see what the father says. Mr. de Chaumont continued his journey, but will wait for me part of the day to’morrow.
      